Case 5:19-mj-03551 Document 1 Filed on 12/19/19 in TXSD Page 1 of 2
CONTINUATIONCase
             OF CRIMINAL  COMPLAINT
                 5:19-mj-03551 Document 1 Filed on 12/19/19 in TXSD Page 2 of 2




                                                               AFFIDAVIT
                                                       In support of Criminal Complaint


     UNITED STATES OF AMERICA                                                  CRIMINAL COMPLAINT
                    V.
     Brayan LOPEZ-Cruz                                                             Case Number:




     1.       On December 17, 2019, at approximately 10: 15 P.M. Border Patrol Agents (BPAs) encountered a group of eight i ubjects
     in a property located in Laredo, Texas in Webb County. BPAs were able to apprehend all eight subjects. A BPA conductjd an
     immigration inspection on the subjects and determined that all were Illegal Aliens (IAs) who further admitted that they ha just
     crossed the Rio Grande River, entering the United States illegally without presenting themselves for inspection. All subjedts were
     transported to the Laredo South Border Patrol Station for processing.

     2.                                                                                                                        l
               At the Laredo South Border Patrol Station BPAs form the Field Intelligence Team (FIT) screened the group of IA in an
     attempt to identify a foot guide. In their experience the FIT has acknowledged a trend of guides who operate in the Lared� South
     area of responsibly being from Nuevo Laredo, Mexico. Additionally, groups which traverse rural areas, such as the prope where
     the group was apprehended, are commonly led by foot guides.                                                              r

     3.     It was determined by the FIT that Brayan Lopez-Cruz, from Nuevo Laredo, Mexico was possibly the foot guide o ·
     group.                                                                                                             r
     4.      Bryan Lopez-Cruz was administered his Miranda Warnings and agreed to speak with BPAs without an attorney p�esent.
     Lopez-Cruz admitted to bringing the group into the United States and guiding the group once they got into the United States He stated he
     was going to be paid $200 United States Dollars
      total if he could successfully smuggle the group into the United States. Lopez-Cruz explained that he used is i cellular phone to
     navigate· and would be getting further instructions via telephone. Lopez-Cruz admitted to knowing that smuggling people into the
     U.S. was a crime but did so to help his family.                                     .                                       I
                Ivan Garay-Huerta a citizen of Mexico was identified as a material witness. Garay-Huerta stated his father made
     arrangements for him to be smuggled into the United States for which he agreed to pay $80,000 Mexican Pesos upfront anq an
     5.                                                                                                                        I




     additional amount of money upon arrival to his final destination. Garay-Huerta was presented with a six person photo lineup in
                                                                                                                                   1
     which he positively identified Lopez-Cruz as the guide of the group. Garay-Huerta stated that Lopez-Cruz instructed them 0 follow
     him. After following instructions Garay-Huerta was apprehended by BPAs.                                                     1

     6.      Juan Carlos Arriaga-Nolasco a citizen of Mexico was identified as a material witness. Arriaga-Nolasco stated his family
                                                                                                                               I




     made arrangements for him to be smuggled into the United States and does not know how much they agreed to pay. Arriaga­
     Nolasco was presented with a six person photo lineup in which he positively identified Lopez-Cruz as the guide of the group.
     Arriaga-Nolasco stated that Lopez-Cruz instructed them to follow him. After following instrnctions Arriaga-Nolasco was
     apprehended by BPAs.




     SUBSCRIBED and SWORN to before me on
                                     day of          December, 2019

                                                                                   /S/ Steele, Joshua Border Patrol Agent
     Signature of Judicial Officer                                                 Signature of Complainant
